IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,257




EX PARTE CLEON EVAN ASHWORTH, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 96-05-00704-CR IN THE 284TH DISTRICT COURT
FROM MONTGOMERY COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to life imprisonment. 
            Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to file a timely and proper notice of appeal. The trial court has determined that appellate
counsel rendered ineffective assistance. We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 96-05-00704-CR from the 284th Judicial District Court of Montgomery County. Applicant is ordered returned to
that time at which he may give a written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues. We hold that, should Applicant desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court
within 30 days after the mandate of this Court issues.
 
Delivered: November 18, 2009
Do Not Publish